SuPAREME COURT
OF
NevAbA

CLERK’S ORDER

iO) 1947 Ee

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE ESTATE OF No. 84084
CLIFFORD LAUGHTON, DECEASED.

 

 

ANN RAFAEL-STRAKA,

 

Appellant, JUL 06 2022
VS.
RICHARD P. SCHULZE, CLERK OF SUPREME COURT
Respondent. a oa CLERK

 

 

ORDER DISMISSING APPEAL

Pursuant to the joint motion of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. B ol

.
BY:

cc: Hon. David A. Hardy, District Judge
David Wasick, Settlement Judge
Hutchison & Steffen, LLC/Las Vegas
Dotson Law
Washoe District Court Clerk

 

P?-AIBYT